                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JOSHUA KIRKENDOLL,

                    Plaintiff,
                                                  Case No. 20-cv-207-pp
      v.

DEPARTMENT OF JUSTICE,
TIMOTHY WITKOWIAK, and JAMES EBBY,

                    Defendants.


ORDER DENYING PLAINTIFF’S MOTION TO LIFT (DKT. NO. 9), ADOPTING
 JUDGE DUFFIN’S RECOMMENDATION (DKT. NO. 7) AND DISMISSING
                            CASE


      On February 10, 2020, the plaintiff filed a complaint against the

Department of Justice, an attorney and a judge. Dkt. No. 1 at 1. He also filed a

motion for leave to proceed without prepaying the filing fee. Dkt. No. 2. On

February 13, 2020, Magistrate Judge William E. Duffin, to whom the case is

assigned, granted the plaintiff’s request to proceed without prepaying the filing

fee but ordered him to file an amended complaint no later than March 16,

2020. Dkt. NO. 4.

      On March 5, 2020, the court received the plaintiff’s amended complaint;

in addition to naming the three original defendants, the amended complaint

named four involuntary plaintiffs—the Department of Administration, the

Department of Legislation, the Department of Defense and the Department of

State. Dkt. No. 5. The plaintiff filed an exhibit to the amended complaint—a


                                        1

           Case 2:20-cv-00207-PP Filed 12/07/20 Page 1 of 9 Document 10
photo of a check for $1,300 dated September 11, 2019 and made out to the

plaintiff. Dkt. No. 5-1.

      Because the court has not yet ordered the amended complaint served on

the defendants, they have not had the opportunity to decide whether to

consent to Judge Duffin’s authority to decide the case. So, on May 6, 2020,

Judge Duffin issued a report recommending that this district court judge

dismiss the case. Dkt. No. 7. The clerk’s office mailed that report to the plaintiff

at 830 N. 19th Street, Milwaukee, Wisconsin 53233—the address the plaintiff

put at the bottom of the last page of the amended complaint. Dkt. No. 5 at 8.

On May 12, 2020, however, the copy of the report the clerk had mailed to the

plaintiff was returned as “address not known.” Dkt. No. 8. Just shy of two

months later, the plaintiff called the clerk’s office to update his address, and

was advised that any address changes would need to be in writing and mailed

in. Later that month, on July 31, 2020, the plaintiff filed a document titled

“Motion to Lift.” Dkt. No. 9.

I.    Report and Recommendation (Dkt. No. 7)

      Judge Duffin recommends that the court dismiss the amended complaint

and the case. Dkt. No. 7 at 3.

      He began by noting that the original complaint alleged that defendant

Ebby was an attorney and defendant Witkowiak was a judge, but that the

amended complaint did not include those titles. Id. at 2. Judge Duffin

perceived that the plaintiff was alleging legal malpractice against these

defendants and explained (as he had in his order requiring the plaintiff to file

                                         2

         Case 2:20-cv-00207-PP Filed 12/07/20 Page 2 of 9 Document 10
an amended complaint) that this federal court did not have jurisdiction over

the state-law legal malpractice cause of action unless the case involved citizens

of different states and a claim for more than $75,000; Judge Duffin observed

that the plaintiff had alleged neither condition. Id.

      Judge Duffin then observed that much of the amended complaint defined

or explained irrelevant concepts such as the castle doctrine, the entitlement

reform act and bladder dysfunction. Id. He found that the only potentially

relevant section was the plaintiff’s mention of the Americans with Disabilities

Act, a federal statute which would, if the defendants had violated it, give rise to

a federal cause of action over which a federal court could exercise jurisdiction.

Id. But Judge Duffin could not tell from the plaintiff’s allegations whether the

plaintiff was trying to assert a claim for disability discrimination. Id. at 2-3.

      Because Judge Duffin could not tell whether the plaintiff had alleged any

claim over which this court has jurisdiction, he recommended to this court that

it dismiss the case. Id. at 3. His order advised the plaintiff that the plaintiff had

fourteen days in which to file an objection.

II.   “Motion to Lift” (Dkt. No. 9)

      Judge Duffin issued the recommendation on May 6, 2020 and the court

did not receive an objection from the plaintiff within fourteen days. As the court

noted above, however, the plaintiff appears to have moved between the time he

filed the amended complaint and the time the clerk’s office mailed Judge

Duffin’s recommendation. The plaintiff notified the clerk’s office of his new

address on July 8, 2020; the same day, the clerk’s office mailed him another

                                          3

         Case 2:20-cv-00207-PP Filed 12/07/20 Page 3 of 9 Document 10
copy of Judge Duffin’s recommendation. Twenty-three days later, the court

received from the plaintiff the document he titled “Motion to Lift.” Dkt. No. 9.

While the court did not receive this document within fourteen days of the date

the clerk’s office mailed the recommendation to the plaintiff’s new address and

while much of the motion refers to Wisconsin law and is difficult to interpret,

the court believes that the plaintiff means this document to be his objection to

Judge Duffin’s recommendation. The second page includes the following: “For

Respondent that motion recommendation to dismissal 28 USC S

1915(e)(2)(B)(ii).” Id. at 2. It references a “recommendation of dismissal.” Id.

Like the original and amended complaints, it mentions malpractice. The court

will treat the motion as the plaintiff’s objection to Judge Duffin’s

recommendation.

III.   Analysis

       Under Fed. R. Civ. P. 72(b), a district judge must “determine de novo”

any part of a magistrate judge’s recommendation to which a party has properly

objected. Fed. R. Civ. P. 72(b). The court reviews any parts of the

recommendation to which a party has not objected for clear error. Johnson v.

Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations omitted).

Arguably, the plaintiff has not properly objected to Judge Duffin’s

recommendation; the court did not receive his objection within fourteen days of

the date of issuance (and the plaintiff neglected to update his address, which

caused the recommendation to be sent back to the court). Nor did the court

receive the objection within fourteen days of the date it mailed the second copy

                                         4

         Case 2:20-cv-00207-PP Filed 12/07/20 Page 4 of 9 Document 10
to the plaintiff. But because the plaintiff is representing himself and because

there was a delay due to his change in address, the court will err on the side of

caution and conduct a de novo review.

      The amended complaint is very difficult to understand. The first page

mentions September 11, 2019 and says that the plaintiff was treated unfairly

at “trail”—the court assumes the plaintiff means “trial.” Dkt. No. 5 at 1. He

says that “Defendant which was the deciding judge”—presumably defendant

Witkowiak—“was very bias.” Id. But among these assertions is a paragraph of

incomprehensible references to discrimination, commercial law, reclaimed

statements, and “hugecules.” Id. The next page mentions homelessness and

individuals with mental disabilities, but the plaintiff does not say whether he is

homeless or has a mental disability. Id. at 2. The plaintiff mentions Ben

Carson,1 a “head of housing,” “Ayanna Pressey,2” Sonny Purdue,3 Governor

Tony Evers, Mayor Tom Barrett and Paul Ryan.4 Id. But he does not explain

what these people have to do with whatever he believes happened to him at his

trial, or with the alleged misconduct of the defendants.

      While the amended complaint mentions the ADA, it does nothing more

than recount a section of the statute. Id. at 3. The plaintiff does not allege that




1 Presumably United States Secretary of Housing and Urban Development
Benjamin S. Carson, Jr.
2 Presumably U.S. Congresswoman Ayanna Pressley of Massachusetts.

3 Presumably United States Secretary of Agriculture George Evin “Sonny”

Purdue, III.
4 Presumably former speaker of the U.S. House of Representatives Paul D.

Ryan.
                                         5

         Case 2:20-cv-00207-PP Filed 12/07/20 Page 5 of 9 Document 10
he is disabled or explain how any defendant violated the ADA. He describes

something he calls the entitlement reform act, id. at 3-4, discusses Medicare

reform, id. at 4, describes the “Castle Doctrine state” and talks about the duty

to retreat and persons forcibly entering someone’s home, id. at 4. He alleges

that “[d]efendant one and defendant two” made false statements about the

commercial and small businesses. Id. at 4-5. He asserts that “[t]he

defendant”—he does not say which one—offered to settle for “1300” and that

this was not enough “for him to get paid.” Id. at 5. The court interprets this as

an allegation that the plaintiff did not like the settlement offer Ebby brought to

him. The plaintiff alleges that someone perjured themselves to him, but he does

not say who or when. Id. He discusses chronic homelessness and people

coming back from war with mental issues. Id. The plaintiff describes various

acts that he believes constitute legal malpractice, such as “lying to you or a

judge,” being involved in a criminal endeavor, not being impartial, being

incompetent, being excessively arrogant, misusing the prestige of office or

having a mental or physical disability. Id. at 5. He describes various mental

and physical conditions—nosebleeds, bladder dysfunction, post-traumatic

stress disorder, bipolar disorder. Id. at 5-6. Only in the section on PTSD does

the plaintiff imply that he suffers from this disorder—he talks about having

flashbacks and nightmares “of the thing [he] seen as homeless man live on

Milwaukee street.” Id. at 6. After describing the symptoms of depression, cystic

fibrosis and cancer, the plaintiff returns to discussing the history of business

and different types of businesses. Id. at 7-8.

                                        6

         Case 2:20-cv-00207-PP Filed 12/07/20 Page 6 of 9 Document 10
      On the last page of the amended complaint, the plaintiff says that on

September 11, 2019 a check for “1300 for the trail of [the plaintiff]” was made.

Id. at 8. He asserts that the settlement was supposed to be for more than “ten

thousand due to the bias suggest of the attorney during state that the

defendant was not reasonable and that it was a LLC and use the business

format a defined as business code and not commercial which what it is

because any business that sale or use any business transaction as for profit

base business rather business or non profit.” Id. The plaintiff ended by asking

to be taken seriously and asking the court to “remove previous judgment

order,” as well as asking that the Justice Department compensate him and that

he receive compensatory and punitive damages. Id.

      As best the court can tell, the plaintiff had a case in state court, perhaps

in small claims court. It appears that he believes that the judge was biased in

some way—perhaps because the plaintiff suffers from a disability—and that his

lawyer committed malpractice. It appears that he was not pleased with the

settlement offer his lawyer presented to him. Even if all of this is true, the

plaintiff has not alleged enough facts to state a claim for which this federal

court may grant relief. If he is alleging malpractice by his lawyer, that is, as

Judge Duffin said, a state-law claim. If he is alleging that the defendants

violated the Americans with Disabilities Act, he has not clearly explained what

disability he suffers from and how the defendants discriminated against him.

      The amended complaint fails to state a claim and the court will dismiss

it.

                                         7

         Case 2:20-cv-00207-PP Filed 12/07/20 Page 7 of 9 Document 10
IV.   Conclusion

      To the extent that the plaintiff’s “Motion to Lift” is an objection to Judge

Duffin’s recommendation, the court OVERRULES that objection. To the extent

that it is a motion to reject Judge Duffin’s recommendation, the court DENIES

that motion. Dkt. No. 9.

      The court ADOPTS Judge Duffin’s recommendation. Dkt. No. 7.

      The court ORDERS that this case is DISMISSED for failure to state a

claim on which relief may be granted. The clerk will enter judgment

accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty (30) days of the entry of

judgment. See Fed. R. of App P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Rule 59(e) must be filed within twenty-eight (28) days of the entry of

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

Any motion under Rule 60(b) must be filed within a reasonable time, generally

no more than one year after the entry of judgment. The court cannot extend

this deadline. See Fed. R. Civ. P. 6(b)(2).

                                          8

         Case 2:20-cv-00207-PP Filed 12/07/20 Page 8 of 9 Document 10
      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 7th day of December, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        9

        Case 2:20-cv-00207-PP Filed 12/07/20 Page 9 of 9 Document 10
